Citation Nr: 0931931	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disease, including bronchitis, or a chronic disability 
manifested by chest pain, to include as due to exposure to 
mustard gas.    

2.  Entitlement to service connection for the residuals of a 
right shoulder injury.  

3.  Entitlement to service connection for the residuals of a 
left shoulder injury.   

4.  Entitlement to service connection for the residuals of a 
right knee injury.  

5.  Entitlement to service connection for the residuals of a 
left knee injury.   








REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
January 1959.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  In the first 
decision, dated September 2003, the RO denied service 
connection for bilateral hearing loss, tinnitus, a bilateral 
shoulder disorder and a bilateral knee disorder.  The RO 
issued a notice of the decision in September 2003.

In the second decision and notice of decision, issued in 
January 2004, the RO continued its denials of these claims, 
and also denied service connection for chest pains and/or 
bronchitis.  The Veteran timely filed a Notice of 
Disagreement (NOD) in August 2004, and the RO thereafter 
provided a Statement of the Case (SOC) in April 2005.  Then, 
in August 2005 the Veteran timely filed a substantive appeal. 
The RO provided a Supplemental Statement of the Case (SSOC) 
in June 2007.    

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A copy of 
the transcript of that hearing is of record.

By a March 2008 decision, the Board remanded this case for 
additional development.  In a May 2009 rating action, the RO 
granted service connection for bilateral hearing loss and 
tinnitus.  The Veteran has not disagreed with the ratings or 
effective dates assigned for these disabilities.  Therefore, 
these issues are no longer in appellate status.  Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

In regard to the issue of entitlement to service connection 
for a chronic lung disease, including bronchitis, or a 
chronic disability manifested by chest pain, to include as 
due to exposure to mustard gas, the purposes of the March 
2008 remand have been met and the case is ready for appellate 
consideration.  

With respect to the remaining issues of record, the issues of 
entitlement to service connection the residuals of bilateral 
shoulder and bilateral knee injuries, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran had full 
body exposure to mustard gas or Lewisite while on active 
duty.

2.  There is no competent medical evidence of record showing 
a current diagnosis of a chronic disability manifested by 
chest pain.

3.  The medical evidence does not show a chronic lung 
disease, to include bronchitis and chronic obstructive 
pulmonary disease (COPD), during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current diagnosis of a chronic lung disease, 
to include bronchitis and COPD, and any incident of service, 
to include alleged exposure to mustard gas.

CONCLUSION OF LAW

Service connection for a chronic lung disease, including 
bronchitis and COPD, or a claimed chronic disability 
manifested by chest pain, to include as due to exposure to 
mustard gas, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5103, 5103A (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2003 and March 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2003 and March 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2008 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in October 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2008.  Despite any timing 
deficiency, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a chronic lung disease, including bronchitis 
and COPD, or a chronic disability manifested by chest pain, 
to include as due to exposure to mustard gas, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  In this regard, according 
to the National Personnel Records Center (NPRC), the 
Veteran's service treatment records are not available and 
were presumably destroyed in the 1973 fire at the NPRC.  
Thus, further efforts to obtain these records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).

In the March 2008 remand, the Board noted that according to 
the Veteran, while he was in the military, he was exposed to 
mustard gas and subsequently received treatment for such 
exposure at the Fort Bragg Army hospital in approximately 
1958.  Thus, the Board directed the RO to request all medical 
treatment records for the Veteran from the Fort Bragg, North 
Carolina military hospital for the period of time from 
January 1957 to January 1959, the Veteran's period of 
service.  

In October 2008, the RO contacted the NPRC and requested that 
they provide treatment records for the Veteran from the Fort 
Bragg Army hospital from January 1957 to January 1959.  In 
the return response, dated in December 2008, the NPRC stated 
that a search for the aforementioned records was conducted, 
but that no records were located.  

The duty to assist also includes providing a medical 
examination or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  VA informed the Veteran of its duty to assist 
in obtaining records and supportive evidence, and the Veteran 
in fact did receive a VA examination in February 2009.  
Following the physical examination, the examiner diagnosed 
the Veteran with bronchitis and opined that there was no 
evidence to support a service-connected cause of chronic 
bronchitis.  In addition, the examiner noted that there was 
no evidence of extrapulmonary manifestations of COPD.  Under 
these circumstances, there is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.






II.  Factual Background

The Veteran's service medical records are not obtainable, and 
it is presumed that they were destroyed in a fire at the NPRC 
in 1973.    

VA Medical Center (VAMC) outpatient treatment records, dated 
from January 1999 to May 2003, show that in January 2000, the 
Veteran sought treatment for a chronic cough that he had 
experienced for eight years.  According to the Veteran, the 
cough had improved because he had greatly reduced his 
smoking.  The Veteran was referred to a primary care clinic.  
In October 2000, the Veteran was treated for complaints of a 
productive cough with thick yellow sputum for the past two 
days.  The examiner stated that the Veteran had a history of 
bronchitis.  The examiner also noted that the Veteran smoked 
10 to 15 cigarettes a day.  The assessment was bronchitis.  

In September 2003, the Veteran filed a claim of for service 
connection for "chest pains and emphysema."  He stated that 
during service, he was exposed to gas and developed breathing 
problems.  In support of his claim, he submitted lay 
statements from his son and friends.  

In a statement from the Veteran's son, Mr. S., a Major in the 
United States Army, dated in August 2003, Mr. S. stated that 
his father had informed him that he suffered from shortness 
of breath and emphysema.  Mr. S. indicated that according to 
the Veteran, his breathing condition was a result of the gas 
training that he went through during service.  Mr. S. noted 
that he remembered that as a child, his mother used to rub 
the Veteran's chest to help him breath.   

In a statement from a Mr. L., received in September 2003, he 
stated that he wanted to hire the Veteran but that he was 
unable to do so because of the Veteran's many health 
problems, including shortness of breath.  

In a statement from a Mr. C., received in September 2003, he 
indicated that he had served with the Veteran and that while 
they were in the military, they had injuries to their lungs.  
Specifically, during basic training, they had to participate 
in chemical warfare training exercises.  During the 
exercises, they were wearing old gas masks and were exposed 
to mustard gas and other various gases.  He noted that after 
the exercises were over, he and the Veteran had breathing 
problems.      

VAMC outpatient treatment records show that in June 2004, the 
Veteran underwent a stress test.  At that time, it was noted 
that the Veteran had a history of chest pain.  The stress 
test was reported to show normal perfusion and normal left 
ventricle ejection fraction.  A separate exercise tolerance 
test also taken in June 2004 and was reported to show the 
following: (1) the electrocardiogram (EKG) was negative for 
ischemia, (2) no significant arrhythmias were present, (3) no 
specific cardiac symptoms were identified, (4) blood pressure 
was appropriate, (5) normal heart rate recovery, and (6) good 
exercise tolerance.  The records also reflect that in May 
2005, the Veteran had a chest x-ray taken.  The x-ray was 
reported to be normal; the heart was not enlarged and the 
lungs were clear.  The records further show that in August 
2005, the Veteran underwent a follow-up evaluation for COPD 
and a history of tobacco use.  The pertinent diagnosis was 
COPD.       

In April 2006, a hearing was conducted at the RO.  At that 
time, the Veteran testified that during service, he underwent 
exercises where he was taught "how to hear gas."  He stated 
that he was given an old gas mask during the training 
exercises which allowed the gases to seep through and he was 
exposed to mustard gas and tear gas.  The Veteran indicated 
that he was subsequently hospitalized for two days and was 
given codeine cough syrup.  According to the Veteran, after 
the exposure to mustard gas, he developed chest pain and 
bronchitis.  He noted that after his discharge, he continued 
to experience chest pain and bronchitis.        

VAMC outpatient treatment records reflect that in September 
2006, the Veteran underwent a follow-up evaluation for chest 
congestion, shortness of breath, and coughing at night.  At 
that time, he stated that he had quit smoking three years 
ago.  The pertinent diagnoses were COPD and bronchitis.  The 
records show that in October 2006, the Veteran had a chest x-
ray taken.  The x-ray was interpreted as showing no evidence 
of acute cardiopulmonary disease.  No significant interval 
changes were noted.      

In January 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that during service, because he had a 
defective gas mask, he was exposed to mustard gas during 
training exercises.  The Veteran indicated that after he was 
exposed to mustard gas, he developed a chronic cough.  
According to the Veteran, after his discharge, he continued 
to experience a chronic cough.  

Pursuant to the Board's March 2008 remand, the Veteran 
underwent a VA examination in February 2009.  At that time, 
he gave a history of bronchitis.  He stated that he had 
experienced intermittent exacerbations of shortness of breath 
and a cough productive of greenish sputum for many years.  
According to the Veteran, he quit smoking six years ago.  At 
the time of the examination, the Veteran had a chest x-ray 
taken and it was reported to be normal.  There was no 
evidence of parenchymal lung disease, pneumonia, pleural 
effusion, or pleural thickening.  Following the physical 
examination and a review of the Veteran's x-ray, the examiner 
diagnosed the Veteran with bronchitis.  The examiner also 
stated that there was no evidence of extrapulmonary 
manifestations of COPD.  In regard to the question of whether 
there was a relationship between the Veteran's bronchitis and 
his period of service, the examiner indicated that there was 
no evidence to support a service-connected cause of chronic 
bronchitis.  The examiner noted that the Veteran was a recent 
former smoker with symptoms, pulmonary function testing, and 
chest x-ray imaging evidence to support recurrent 
exacerbations of chronic bronchitis.  However, the examiner 
reported that the Veteran had no limitations in his daily 
functions which he could elicit due to a pulmonary condition.  
According to the examiner, the Veteran's examination and 
imaging were essentially normal over the years and up to the 
present.      








III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or COPD; or (3) full- body exposure to nitrogen mustard 
during active military service together with the subsequent 
development of acute nonlymphocytic leukemia.  Service 
connection will not be established under this section if the 
claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316.

If a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).


IV.  Analysis

In this case, the Veteran contends that during service, he 
was given a defective gas mask during chemical warfare 
training exercises.  He maintains that due to his defective 
gas mask, mustard gas seeped through his mask and he was 
exposed to such gas.  The Veteran reports that following his 
exposure, he developed a cough and chest pain.  He contends 
that at present, he has chronic lung disease, diagnosed as 
bronchitis and COPD, and/or a chronic disability manifested 
by chest pain, that is related to his in-service exposure to 
mustard gas.

At the outset, the Board notes that the Veteran's service 
treatment records are not obtainable.   The National 
Personnel Records Center (NPRC) in St. Louis has indicated 
that they were destroyed in a fire that occurred there in 
1973.  As such, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the veteran's medical records 
have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
chronic lung disease, including bronchitis and COPD, or a 
chronic disability manifested by chest pain, to include as 
due to claimed exposure to mustard gas.     

The evidence of record shows that the Veteran has a current 
lung disorder, diagnosed as bronchitis.  [The evidence of 
record also includes conflicting evidence as to whether the 
Veteran currently has COPD, as explained further below.]  The 
Board notes that bronchitis is one of the specified disorders 
for purposes of presumptive service connection due to 
exposure to mustard gas or similar vesicant agents in 
service.  38 C.F.R. § 3.316(a).  Presumptive service 
connection for bronchitis is warranted where the veteran 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent (including mustard gas), (3) during active 
military service, and (4) subsequently developed 
(bronchitis).  38 C.F.R. § 3.316.

In this case, the Veteran contends that during service, due 
to a defective gas mask, he was exposed to mustard gas during 
a chemical warfare training exercise when mustard gas seeped 
through his mask.  Given that the Veteran's service treatment 
records are not obtainable, the Veteran's exposure to mustard 
gas as described above cannot be verified.  The undersigned 
finds no reason to doubt that the veteran, as with many other 
soldiers, was exposed to tear gas as part of routine gas mask 
training but the use of toxic agents such as mustard gas have 
not been used in such routine training exercises since World 
War II.  That is, as noted in the VA Adjudication Procedures 
Manual M21-1, Part III, § 5.18, regarding the development of 
claims based upon exposure to mustard gas or Lewisite, the 
Defense Manpower Data Center (DMDC) maintains a database of 
Army and Navy personnel who may have been exposed during 
World War II to mustard gas and lewisite during testing 
programs, production, storage or transportation.  The Veteran 
had active duty from January 1957 to January 1959.  However, 
even if the Veteran had such exposure as he has described, it 
would not meet the criteria for presumptive service 
connection under 38 C.F.R. § 3.316(2) because he does not 
claim full body exposure to mustard gas.  Accordingly, the 
Board finds that a preponderance of the evidence is against a 
finding that the Veteran experienced full-body exposure to a 
vesicant agent, namely mustard gas, during his active 
service, and he is therefore not entitled to presumptive 
service connection for bronchitis as a result of exposure to 
mustard gas.     

The Board also notes that COPD is one of the specified 
disorders for purposes of presumptive service connection due 
to exposure to mustard gas or similar vesicant agents in 
service.  38 C.F.R. § 3.316(a).  In regard to whether the 
Veteran currently has COPD, the Board recognizes that there 
is conflicting evidence of record.  VAMC outpatient treatment 
records show that in August 2005, the Veteran was diagnosed 
with COPD.  However, the Board observes that numerous tests 
and x-rays have been negative for any evidence of COPD.  VA 
chest x-rays taken in May 2005 and October 2006 were reported 
to be normal.  In addition, a chest x-ray taken at the time 
of the Veteran's February 2009 VA examination was also 
reported to be normal and the examiner specifically stated 
that there was no evidence of extrapulmonary manifestations 
of COPD.  Nevertheless, regardless of whether the Veteran has 
COPD, given that there is no evidence showing that the 
Veteran experienced full-body exposure to a vesicant agent, 
namely mustard gas, during his active service, service 
connection for COPD is not warranted on a presumptive basis.   

Although the Board has determined that 38 C.F.R. § 3.316 may 
not be utilized in this case to afford the Veteran a 
favorable determination, the Board must also address whether 
the Veteran's chronic lung disease is directly related to 
active service, to include as due to claimed exposure to 
mustard gas.  

In the instant case, the first evidence of record of a 
diagnosis of a lung disorder is in October 2000, over 41 
years after the Veteran's separation from the military.  VAMC 
outpatient treatment records show that in October 2000, the 
Veteran was diagnosed with bronchitis.  The Veteran was seen 
in January 2000 for a chronic cough of 8 years duration or an 
onset date of decades post-service.  With respect to negative 
evidence, the Court held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  Given that the first medical 
evidence of a diagnosis of bronchitis is over 41 years after 
the Veteran's discharge from the military, an absence of 
relevant evidence for such duration weighs against the 
Veteran's claim of direct service connection.   

The next question for the Board to address is whether there 
is competent medical evidence to link the Veteran's lung 
disorder, currently diagnosed as bronchitis, to his period of 
active military service, to include any claimed exposure to 
mustard gas.  In this regard, the Board observes that the 
only competent evidence that addresses the aforementioned 
pertinent question is a VA examination report.  In the 
February 2009 VA examination report, the examiner opined that 
there was no evidence to support a service-connected cause of 
chronic bronchitis.  Rather, the examiner essentially linked 
the Veteran's bronchitis to his history of smoking.  Thus, 
this opinion opposes rather than supports the Veteran's 
claim.

In regard to the question as to whether the Veteran was 
exposed to mustard gas during service, the Board recognizes 
the Veteran's statements and other lay witness statements, 
which indicate that he was involved in a military training 
exercise during which his gas mask failed, resulting in gas 
inhalation.  The Board has no reason to doubt the Veteran's 
assertion that he inhaled gas during a training exercise, but 
his recollection alone cannot serve to identify the type of 
gas to which he was exposed during that training.  As 
previously stated, the Veteran's service treatment records 
are unavailable, and there is no competent evidence showing 
that he was exposed to mustard gas during service.  However, 
even if the Board were to accept as true that the Veteran was 
exposed to mustard gas during service, there is no competent 
medical evidence of record showing that the Veteran's 
currently diagnosed bronchitis is related to his claimed in-
service exposure to mustard gas.  

In regard to the Veteran's COPD, as previously stated, there 
is conflicting medical evidence of record as to whether the 
Veteran currently has COPD.  Regardless, even if the Board 
were to find that the Veteran currently has COPD, the fact 
remains that the first evidence of record of a diagnosis of 
COPD was in August 2005, over 46 years after the Veteran's 
separation from the military.  See Maxson, supra.  This 
absence of relevant evidence for such duration weighs against 
the Veteran's claim of direct service connection.  Id.  In 
addition, there is also no competent medical evidence of 
record which links the Veteran's COPD and his period of 
active military service, to include any claimed in-service 
exposure to mustard gas.  

The Board has considered the Veteran's statements to the 
effect that he currently has a chronic lung disease, to 
include bronchitis and COPD, which is related to his period 
of active military service.  In this regard, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Veteran is certainly 
competent to report what comes to him through his senses, to 
include being short of breath.   He does not, however, have 
medical expertise to diagnose an underlying disease or 
disability manifested by shortness of breath, to include 
bronchitis and COPD.  Id.; see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The lung diseases at issue 
have been diagnosed on the basis of clinical examinations by 
trained medical professionals and X-ray examinations.  The 
determinative issue here involves questions of medical 
diagnosis and etiology; only individuals possessing 
specialized training and knowledge are competent to render an 
opinion on such matters.  Id.  The evidence does not show 
that the Veteran possesses medical expertise and it is not 
contended otherwise.  Therefore, his opinion that he had a 
lung disease, to include bronchitis and COPD, during service 
or that such current lung disease, diagnosed as bronchitis 
and/or COPD, is related to his period of active military 
service, to include alleged exposure to mustard gas, is not 
competent evidence.

With respect to the Veteran's claim for service connection 
for a chronic disability manifested by chest pain, the Board 
notes that service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  (Emphasis added.)  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Boyer, supra.  In the instant case, 
there is no competent medical evidence showing a current 
diagnosis of a chronic disability manifested by chest pain 
other than the previously discussed COPD and chronic 
bronchitis, which are not linked to service.  VAMC outpatient 
treatment records show that in June 2004, the Veteran 
underwent stress tests for complaints of chest pain.  
However, no disability was found.  Specifically, his stress 
test was reported to show normal perfusion and normal left 
ventricle ejection fraction.  In addition, a separate 
exercise tolerance test showed that EKG was negative for 
ischemia, no significant arrhythmias were present, and no 
specific cardiac symptoms were identified.  

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
a chronic disability manifested by chest pain which is 
related to his military service, to include his claimed in-
service exposure to mustard gas.  While the Veteran is 
competent to state that he experiences chest pain, the record 
does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide a medical diagnosis of an underlying 
disease productive of chest pain, or to provide a medical 
nexus opinion.  It is now well established that a lay person 
such as the Veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders 
and his opinion that he currently has a disability manifested 
by chest pain is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu, 2 Vet. App. at 492, 494-95.

The Board recognizes that the evidence of record includes lay 
statements from the Veteran's son and friends.  To the extent 
such statements are offered to establish that the Veteran 
currently has a chronic lung disease, to include bronchitis 
and COPD, or a chronic disability manifested by chest pain, 
that is related to his period of military service, to include 
claimed in-service exposure to mustard gas, such statements 
do not constitute competent evidence with respect to medical 
diagnosis or nexus.  As lay people without medical expertise, 
they are not qualified to offer evidence that requires 
medical knowledge such as a diagnosis or opinion as to the 
cause of a disability.  See Espiritu, 2 Vet. App. at 492, 
494; Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a chronic lung disease, including 
bronchitis and COPD, or a claimed chronic disability 
manifested by chest pain, to include as due to exposure to 
mustard gas.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic lung disease, 
including bronchitis and COPD, or a claimed chronic 
disability manifested by chest pain, to include as due to 
exposure to mustard gas, is denied.   


REMAND

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Air Force from January 1957 to January 1959.  
His Military Occupational Specialty (MOS) was as a light 
weapons infantryman, and he received the Parachutist Badge.  

In the March 2008 remand, the Board stated that with respect 
to the Veteran's claims for service connection for bilateral 
shoulder and bilateral knee disorders, the Veteran had 
credibly testified that while stationed at Fort Bragg, he had 
sustained injuries to his shoulders and knees after parachute 
jumps which required treatment at the Army hospital there.  
The Veteran had submitted statements from fellow service 
members which corroborated that account, and his private 
physician, Dr. C.P., had written a letter, dated in August 
2003, in which he affirmed that he had treated the Veteran 
for shoulder pain in December 1970.  Thus, the Board 
concluded that the Veteran incurred injuries to the shoulders 
and knees from those jumps.  The Board also noted that VAMC 
outpatient treatment records, dated from April 2002 to May 
2003, indicated that the Veteran had been seeking treatment 
for shoulder pain, and at his January 2008 Travel Board 
hearing he testified that he currently experienced knee pain.  
Under those circumstances, the Board concluded that a VA 
medical examination was warranted to ascertain whether the 
Veteran currently had disability of either knee or shoulder 
and, if so, whether such was causally related to the in-
service trauma sustained as a result of those parachute 
jumps.      

Pursuant to the Board's March 2008 remand, the Veteran 
underwent a VA examination in February 2009 which was 
conducted by R.M., M.D.  Dr. M. stated that according to the 
Veteran, he had originally injured his shoulders and knees 
during multiple parachute jumps while he was in the military.  
The Veteran reported that after the injuries, he developed 
chronic pain in his shoulders and knees.  At the time of the 
examination, the Veteran had x-rays taken of his shoulders 
and knees.  The x-rays of his shoulders were reported to show 
essentially normal bilateral shoulder series.  The x-rays of 
the Veteran's knees were reported to show bilateral, very 
minimal degenerative joint disease.  Following the physical 
examination and a review of the Veteran's x-rays, Dr. M. 
diagnosed the Veteran with chronic bursitis of the shoulders 
and degenerative joint disease of the knees.  In an addendum 
to the February 2009 VA examination report, Dr. M. stated 
that the Veteran's claimed in-service injuries to his 
shoulder and knees due to multiple parachute jumps could not 
be substantiated because his service treatment records were 
unobtainable due to the 1973 fire at the NPRC.  Dr. M. 
indicated that the Veteran had played minor league and 
professional baseball for nine years.  In regard to the 
question of whether the Veteran had any current disability of 
either knee or shoulder that was causally related to the in-
service trauma sustained as a result of multiple parachute 
jumps, Dr. M. noted that he could not resolve that question 
"without resort to mere speculation; that the Veteran had 
some type of injury in service that was minor and baseball 
aggravated his injuries."        

Upon a review of the February 2009 VA examination report and 
addendum, the Board finds that the examiner did not fully 
comply with the March 2008 remand directives.  Specifically, 
the examiner, Dr. M., did not accept the Board's conclusion 
that the Veteran incurred injuries to the shoulders and knees 
from multiple in-service parachute jumps.  Rather, Dr. M. 
stated that the Veteran's claimed bilateral shoulder and knee 
injuries were unsubstantiated because his service treatment 
records were unobtainable due to the 1973 fire at the NPRC.  
Therefore, without accepting the Board's conclusion regarding 
the Veteran's in-service shoulder and knee injuries, Dr. M. 
did not address the pertinent question of whether there was a 
nexus between his current bilateral shoulder and bilateral 
knee disorders, and his period of service, to include 
injuries sustained during in-service parachute jumps.  It is 
important to emphasize here that the absence of the service 
treatment records is through no fault of the Veteran.  He did 
earn a Parachute Badge and he has provided competent sworn 
testimony regarding injuries sustained in multiple parachute 
jumps.  The undersigned finds the Veteran's testimony 
regarding his claimed musculoskeletal injuries credible and 
the Veteran is certainly competent to state that he injured 
his shoulders and knees as a result of the multiple parachute 
jumps.  See. e.g., Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  Accordingly, the RO has not complied with 
the instructions from the March 2008 Board Remand.  The Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA 
orthopedic or joints examination, 
conducted by a physician, other than the 
clinician who performed the February 2009 
VA examination, for the purpose of 
determining whether any current right or 
left shoulder or knee disability that may 
be present is causally related to an in-
service injury resulting from parachute 
jumps.  

The claims file and a copy of this remand 
must be provided to the physician assigned 
to perform the examination.  Following a 
review of the relevant medical evidence in 
the claims file, obtaining a history from 
the Veteran, the physical examination, and 
any tests or studies that are deemed 
necessary, the clinician is requested to 
answer the following questions:

(a) Is it at least as likely as not (50 
percent or greater probability) that 
any right or left shoulder disorder 
that may be present, to include 
bursitis of the shoulders, began during 
service or is causally linked to any 
incident of service, to include the 
undisputed injuries sustained during 
in-service parachute jumps?

(b) Is it at least as likely as not (50 
percent or greater probability) that 
any right or left knee disorder that 
may be present, to include degenerative 
joint disease of the knees, began 
during service or is causally linked to 
any incident of service, to include the 
undisputed injuries sustained during 
in-service parachute jumps?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also requested to provide 
a thorough rationale for any opinion 
expressed.  The clinician is advised that 
if a conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration of 
all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the Veteran's claims.  
If any such action does not resolve each 
claim to the Veteran's satisfaction, the 
RO must provide the Veteran and his 
representative, if any, an SSOC and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


